Title: [September 1775]
From: Adams, John
To: 



      1775 September 3d.
      
      
       At Woodstock. Heard Mr. Learned Leonard from Is. 32:16. The Work of Righteousness is Peace, and the Effect of Righteousness, Quietness and assurance forever.
      
      

      1775. Septr. 15. Fryday.
      
      
       Archibald Bullock and John Houstoun Esquires, and the Revd. Dr. Zubly, appear as Delegates from Georgia.
       Dr. Zubly is a Native of Switzerland, and a Clergyman of the Independent Perswasion, settled in a Parish in Georgia. He speaks, as it is reported, Several Languages, English, Dutch, French, Latin &c. —is reported to be a learned Man. He is a Man of a warm and zealous Spirit. It is said that he possesses considerable Property.
       Houstoun is a young Gentleman, by Profession a Lawyer, educated under a Gentleman of Eminence in South Carolina. He seems to be sensible and spirited, but rather inexperienced.
       Bullock is cloathed in American Manufacture.
       Thomas Nelson Esquire, George Wythe Esqr., and Francis Light-foot Lee Esq. appeared as Delegates from Virginia.
       Nelson is a fat Man, like the late Coll. Lee of Marblehead. He is a Speaker, and alert and lively, for his Weight.
       Wythe is a Lawyer, it is said of the first Eminence.
       Lee is a Brother of Dr. Arthur, the late Sheriff of London, and our old Friend Richard Henry, sensible, and patriotic, as the rest of the Family.
       Deane says, that two Persons, of the Name of De Witt of Dutch Extraction, one in Norwich the other in Windham, have made Salt Petre with Success—and propose to make a great deal. That there is a Mine of Lead at Middletown, which will afford a great Quantity. That Works are preparing to smelt and refine it, which will go in a fortnight. There is a Mine at Northampton, which Mr. W. Bowdoin spent much Money in working, with much Effect, tho little Profit.
       Langdon and Bartlett came in this Evening, from Portsmouth. 400 Men are building a Fort on Pierce’s Island to defend the Town vs. Ships of War.
       Upon recollecting the Debates of this Day in Congress, there appears to me a remarkable Want of Judgment in some of our Members. Chace is violent and boisterous, asking his Pardon. He is tedious upon frivolous Points. So is E. Rutledge. Much precious Time is indiscreetly expended. Points of little Consequence are started, and debated withwarmth. Rutledge is a very uncouth, and ungracefull Speaker. He shruggs his Shoulders, distorts his Body, nods and wriggles with his Head, and looks about with his Eyes, from side to side, and Speaks thro his Nose, as the Yankees Sing. His Brother John dodges his Head too, rather disagreably, and both of them Spout out their Language in a rough and rapid Torrent, but without much Force or Effect.
       Dyer is long winded and roundabout—obscure and cloudy. Very talkative and very tedious, yet an honest, worthy Man, means and judges well.
       Sherman’s Air is the Reverse of Grace. There cannot be a more striking Contrast to beautifull Action, than the Motions of his Hands. Generally, he stands upright with his Hands before him. The fingers of his left Hand clenched into a Fist, and the Wrist of it, grasped with his right. But he has a clear Head and sound Judgment. But when he moves a Hand, in any thing like Action, Hogarths Genuis could not have invented a Motion more opposite to grace. It is Stiffness, and Aukwardness itself. Rigid as Starched Linen or Buckram. Aukward as a junior Batchelor, or a Sophomore.
       Mr. Dickinsons Air, Gate, and Action are not much more elegant.
      
      
       
        
   
   First entry in booklet “24” as numbered by CFA (our D/JA/24), the first of a series of small memorandum books bound in red-brown leather covers, presumably purchased from Robert Aitken in Philadelphia (see his receipted bill, 8 Dec., below), in which JA kept his Diary and notes of debates for a year. D/JA/24 contains entries through 10 Dec. 1775.


       
       
        
   
   The Georgia delegates had actually appeared in Congress on 13 Sept., and their credentials were read that day (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:240–242). The present entry is therefore at least in part retrospective.


       
       
        
   
   The “late i.e. former Sheriff” was still another brother, William Lee; see entry of 3 Sept. 1774, above.


       
      
      

      1775 Sept. 16. Saturday.
      
      
       Walking to the Statehouse this Morning, I met Mr. Dickinson, on Foot in Chesnut Street. We met, and passed near enough to touch Elbows. He passed without moving his Hat, or Head or Hand. I bowed and pulled off my Hat. He passed hautily by. The Cause of his Offence, is the Letter no doubt which Gage has printed in Drapers Paper.
       I shall for the future pass him, in the same manner. But I was determined to make my Bow, that I might know his Temper.
       We are not to be upon speaking Terms, nor bowing Terms, for the time to come.
       This Evening had Conversation with Mr. Bullock of Georgia.—I asked him, whether Georgia had a Charter? What was the Extent of the Province? What was their Constitution? How Justice was ad-ministered? Who was Chancellor, who Ordinary? and who Judges?
       He says they have County Courts for the Tryal of civil Causes under £8.—and a Chief Justice, appointed from Home and 3 other Judges appointed by the Governor, for the decision of all other Causes civil and criminal, at Savanna. That the Governor alone is both Chancellor and Ordinary.
       Parson Gordon of Roxbury, spent the Evening here.—I fear his indiscreet Prate will do harm in this City. He is an eternal Talker, and somewhat vain, and not accurate nor judicious. Very zealous in the Cause, and a well meaning Man, but incautious, and not sufficiently tender of the Character of our Province, upon which at this Time much depends. Fond of being thought a Man of Influence, at Head Quarters, and with our Council and House, and with the general Officers of the Army, and also with Gentlemen in this City, and other Colonies.—He is a good Man, but wants a Guide.
      
      
       
        
   
   That is, JA’s letter to James Warren, Philadelphia, 24 July 1775, which brought more notoriety to its writer than anything else he had yet written. Entrusted (with others) to a well-meaning but meddlesome young Boston lawyer, Benjamin Hichborn, it was captured by a British naval vessel at a ferry crossing in Rhode Island. JA had written the letter in a mood of exasperation with John Dickinson’s “pacific System” and alluded to Dickinson as “A certain great Fortune and piddling Genius who has given a silly Cast to our whole Doings”(Tr, enclosed in Gage to Lord Dartmouth, 20 Aug. 1775, Dartmouth MSS, deposited in William Salt Library, Stafford, England). This and other reckless expressions in the same letter and in another of the same date to AA, amounting, as some thought, to “an Avowal of Independency,” and likewise intercepted, amused and outraged the British by turns. Literally dozens of MS copies of the letters are recorded in the Adams Papers Editorial Files, but the originals, supposedly sent by Vice-Admiral Samuel Graves to the Admiralty Office in London, have never come to light. Nor did JA himself retain copies. In consequence there is no way of knowing whether or how far the texts were tampered with, as JA asserted, when they were printed in Margaret Draper’s Massachusetts Gazette and Boston Weekly News Letter, 17 Aug. 1775. From this source they were widely reprinted. The most readily available published texts are in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 1:178–180; also at 2:411, note, from early transcripts in the Adams Papers. The story of the interception, Hichborn’s escape from a British vessel in Boston Harbor, his efforts to clear himself with JA and others, and the sensation produced by the published letters both in America and England, is too long to tell here and more properly belongs elsewhere. But see, besides JA’s account in his Autobiography, Warren-Adams LettersWarren-Adams Letters: Being Chiefly a Correspondence among John Adams, Samuel Adams, and James Warren (Massachusetts Historical Society, Collections, vols. 72–73), Boston, 1917–1925; 2 vols., 1:88–89, 106, 118; Gage, Corr.The Correspondence of General Thomas Gage with the Secretaries of State, 1763–1775, ed. Clarence E. Carter, New Haven, 1931–1933; 2 vols., 1:412–413; Stiles, Literary DiaryThe Literary Diary of Ezra Stiles, D.D., LL.D., President of Yale College, ed. Franklin Bowditch Dexter, New York, 1901; 3 vols., 1:650–652 (an acute analysis of the offending passages in JA’s letters); Hichborn to JA, 28 Oct., 25 Nov.–10 Dec. 1775, 20 May 1776 (Adams Papers); Jeremy Belknap, “Journal of My Tour to the Camp,” MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 1st ser., 4 (1858–1860): 79–81. Allen French deals incidentally but helpfully with the Adams letters in his article “The First George Washington Scandal,”MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 65 (1932–1936) : 460–474, a study of Benjamin Harrison’s letter to Washington, 21–24 July 1775, which was also captured on the person of Hichborn and which, when published, was embellished with a forged paragraph on “pretty little Kate the Washer-woman’s Daughter.”


        
   
   Despite the buzzing of tongues and waggling of ears that ensued, it was JA’s considered opinion that the inter-ception and publication of his letters “have had no such bad Effects, as the Tories intended, and as some of our shortsighted Whiggs apprehended: so far otherwise that I see and hear every day, fresh Proofs that every Body is coming fast into every political Sentiment contained in them” (to AA, 2 Oct. 1775, Adams Papers). To Hichborn, who was still offering abject apologies, JA wrote on 29 May 1776 that he (JA) was not “in the least degree afraid of censure on your Account,” and indeed thought his own aims had been more promoted than injured by Hichborn’s gaucherie (LbC, Adams Papers).


       
       
        
   
   William Gordon, a dissenting clergyman who had come from England and was settled as minister of the third Congregational society in Jamaica Plain (Roxbury). Appointed chaplain to the Massachusetts Provincial Congress, he was an incurably political parson, corresponded widely with military and political leaders, and began at an early date to collect materials for a history of the Revolution. The four-volume work which resulted, entitled The History of the Rise, Progress, and Establishment, of the Independence of the United States (London, 1788), though suffering from defects common to its kind, notably plagiarism, is more valuable than has sometimes been recognized, because Gordon knew many of the persons he wrote about and made the earliest use of the manuscript files of Washington, Gates, and others. See DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.; “Letters of the Reverend William Gordon” (including some from the Adams Papers), ed. Worthington C. Ford, MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 63 (1929–1930):303–613. JA’s marginalia in his own copy of Gordon’s History (in the Boston Public Library) have been printed by Zoltán Haraszti in the Boston Public Library Quarterly, 3:119–122 (April 1951).


       
      
      

      
       Jacob Beninghove’s Bill for Tobacco.
       
      
      
      
       
        Philadelphia 16th Septr. 1775
       
      
     
      Mr. John Adams To Jacob Beninghove
     
     
      
      s
      d
     
     
      To 1 Carrot pigtail Tobacco
      2
      6
     
     
      To 6 lb. Cutt Do. @ 12d per lb.
      6
      0
     
     
      To Earthen pott
      0
      4
     
     
      
      8
      10
     
    
   
      
       
        
   
   M-Ar: vol. 210; accompanied by a duplicate; neither is receipted.


       
      
      

      1775 Septr. 17th. Sunday.
      
      
       Mr. Smith, Mr. Imlay and Mr. Hanson, breakfasted with us. Smith is an Englishman, Imlay and Hanson N. Yorkers.
       Heard Sprout Sproat, on 3 Tit. 5. Not by Works of Righteousness, which We have done, but according to his Mercy he saved us, through the Washing of Regeneration and the Renewing of the holy Ghost.
       There is a great deal of Simplicity and Innocence in this worthy Man, but very little Elegance or Ingenuity.—In Prayer, he hangs his Head in an Angle of 45° over his right Shoulder. In Sermon, which is delivered without Notes, he throws himself into a Variety of indecent Postures. Bends his Body, Points his Fingers, and throws about his Arms, without any Rule or Meaning at all. He is totally destitute of the Genius and Eloquence of Duffil Duffield, has no Imagination, No Passions, no Wit, no Taste and very little Learning, but a great deal of Goodness of Heart.
      
      

      1775 Septr. 18. Monday.
      
      
       This Morning John McPherson Esq. came to my Lodging, and requested to speak with me in Private. He is the Owner of a very handsome Country Seat, about five Miles out of this City: is the Father of Mr. McPherson, an Aid de Camp to General Schuyler. He has been a Captain of a Privateer, and made a Fortune in that Way the last War. Is reputed to be well skilled in naval Affairs.—He proposes great Things. Is sanguine, confident, positive, that he can take or burn every Man of War, in America.—It is a Secret he says. But he will communicate it to any one Member of Congress upon Condition, that it be not divulged during his Life at all, nor after his Death but for the Service of this Country. He says it is as certain as that he shall die, that he can burn any Ship.
       In the afternoon Mr. S.A. and I made visit at Mrs. Bedfords to the Maryland Gentlemen. We found Paca and Chase and a polite Reception from them. Chase is ever social and talkative. He seems in better Humour, than he was before the Adjournment. His Colony have acted with Spirit in Support of the Cause. They have formed themselves into a System and enjoyned an Association, if that is not an Absurdity.
      
      
       
        
   
   On Capt. McPherson and his scheme, see JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:296, 300, 301; Samuel Ward, Diary, 20 Oct. 1775, in Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:238, with references there.


       
      
      

      1775 Septr. 19. Tuesday.
      
      
       This Morning Mr. Henry Hill with his Brother Nat. Barrett came to visit us. Paine introduced him to Mrs. Yard as one of the Poor of Boston. He is here with his Wife, on a Visit to her Brother. P. cries You H. Hill, what did you come here for? Who did you bring with you? ha! ha! ha!
      
      

      1775. Septr. 20. Wednesday.
      
      
       Took a Walk in Company with Govr. Ward, Mr. Gadsden and his Son, and Mr. S. Adams, to a little Box in the Country, belonging to old Mr. Marshall, the father of three Sons who live in the City. A fine facetious old Gentleman, an excellent Whigg. There We drank Coffee. A fine Garden. A little Box of one Room. Very chearfull and good humoured.
      
      
       
        
   
   This was Christopher Marshall (1709–1797), the well-known Philadelphia diarist and patriot. See Extracts from the Diary of Christopher Marshall, ... 1774–1781, ed. William Duane, Albany, 1877, p. 43.


       
      
      

      1775. Septr. 21. Thursday.
      
      
       The famous Partisan Major Rogers came to our Lodgings to make Us a Visit. He has been in Prison—discharged by some insolvent or bankrupt Act. He thinks We shall have hot Work, next Spring. He told me an old half Pay Officer, such as himself, would sell well next Spring. And when he went away, he said to S.A. and me, if you want me, next Spring for any Service, you know where I am, send for me. I am to be sold.—He says the Scotch Men at home, say d——n that Adams and Cushing. We must have their Heads, &c. Bernard used to d——n that Adams—every dip of his Pen stung like an horned Snake, &c. Paxton made his Will in favour of Ld. Townsend, and by that Maneuvre got himself made a Commissioner. There was a great deal of Beauty in that Stroke of Policy. We must laugh at such sublime Strokes of Politicks, &c. &c. &c.
       In the Evening Mr. Jona. Dickinson Sergeant of Prince Town, made a Visit to the Sec. and me. He says he is no Idolater of his Name Sake. That he was disappointed when he first saw him. Fame had given him an exalted Idea: but he came to N. Jersey upon a particular Cause, and made such a flimsy, effeminate, Piece of Work of it, that he sunk at once in his Opinion.
       Serjeant is sorry to find a falling off in this City—not a third of the Battalion Men muster, who mustered at first.
       D. he says sinks here in the public opinion. That many Gentlemen chime in with a spirited Publication in the Paper of Wednesday, which blames the conduct of several Gentlemen of Fortune, D., Cad., R., and J. Allen &c.
      
      
       
        
   
   On the advent and intentions of Rogers in Philadelphia, see references in Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:201, note, and the notice of Rogers in DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements..


       
       
        
   
   Samuel Adams had been elected secretary of state by the new Massachusetts government in August (Wells, Samuel AdamsWilliam V. Wells, The Life and Public Services of Samuel Adams, Boston, 1865; 3 vols., 2:321).


       
       
        
   
   Probably John Dickinson, Cadwalader, Samuel Rhoads, and James Allen. The “Publication in the Paper of Wednesday” appeared in the Pennsylvania Journal, 20 Sept., and was a long unsigned account and defense of a demonstration, 6 Sept., by a group of “Associators” who wished to punish a tory lawyer, Isaac Hunt, and a violently tory physician, the younger John Kearsley. Certain “men of fortune” interfered with these proceedings, and, according to Christopher Marshall, Mayor Samuel Rhoads ordered out troops to disperse the crowd (Extracts from the Diary of Christopher Marshall, ... 1774–1781, ed. William Duane, Albany, 1877, p. 41–42).


       
      
       

      1775. Fryday. Septr. 22.
      
      
       Mr. Gordon spent the Evening here.
      
      

      1775. Saturday. Septr. 23.
      
      
       Mr. Gordon came and told us News, opened his Budget.—Ethan Allen with 500 green mountain Boys, were entrenched half Way between St. Johns and Montreal, and had cutt off all Communication with Carlton, and was kindly treated by the French. A Council of War had been held, and it was their opinion that it was practicable to take Boston and Charlestown: but as it would cost many Lives, and expose the Inhabitants of Boston to destruction it was thought best to postpone it for the present.
       Major Rogers came here too this Morning. Said he had a Hand and an Heart: tho he did not choose by offering himself to expose himself to Destruction.
       I walked, a long Time this Morning, backward and forward, in the Statehouse Yard with Paca, McKean and Johnson. McKean has no Idea of any Right or Authority in Parliament. Paca contends for an Authority and Right to regulate Trade, &c.
       Dyer and Serjeant of Princetown, spent the Evening here. S. says that the Irish Interest in this City has been the Support of Liberty. Maes Mease &c. are leaders in it. The Irish and the Presbyterian Interest coalesce.
      
      

      Notes of Debates in the Continental Congress 1775. Saturday. Sept. 22d. i.e. 23d.
      
      
       Samuel Adams moved, upon Mifflins Letter, that a Sum be advanced from the Treasury for Mifflin and Barrell.
       Mr. E. Rutledge wished the Money might be advanced upon the Credit of the Qr. Mr. General. Wished that an Enquiry might be made whether Goods had been advanced. If so, it was against the association.
       Lynch wish’d the Letter read.—S. Adams read it.
       Jay. Seconded the Motion of E. Rutledge that a Committee be appointed to enquire if Goods are raised vs. the association.
       Gadsden wished the Motion put off. We had other Matters of more importance.
       Willing. Thought that Goods might be purchased upon four Months Credit. We should not intermix our Accounts.
       Paine. We have not agreed to cloath the Soldiers, and the Qr. Mr. Genl. has no Right to keep a Slop Shop any more than any Body else. It is a private Matter. Very indigested Applications are made here for Money.
       Deane. The Army must be cloathed, or perish. No preaching vs. a Snow Storm. We ought to look out, that they be kept warm and that the Means of doing it be secured.
       Lynch. We must see that the Army be provided with Cloathing. I intended to have moved this very day that a Committee be appointed to purchase woolen Goods in this City and N. York, for the use of the Army.
       E. Rutledge. I have no objection to the Committee. I meant only that the poor Soldiers should be supplied with Goods and Cloathing as cheap as possible.
       Lewis. Brown of Boston bought Goods at N. York and sent em up the North River, to be conveyed by Land to Cambridge.
       Dyer. Wanted to know whether the Soldiers would be obliged to take these Goods. Goods cheaper in York than here.
       Sherman. The Sutlers, last War, sold to the Soldiers who were not obliged to take any Thing. Many will be supplied by Families with their own Manufacture. The Qr. Mr. General did not apply to Congress, but to his own private Correspondents.
       Deane. The Soldiers were imposed on by Sutlers last War. The Soldiers had no Pay to receive.
       Lynch. A Soldier without Cloathing is not fit for Service, but he ought to be cloathed, as well as armed, and we ought to provide as well as it can be done, that he may be cloathed.
       Nelson. Moved that 5000£ st. be advanced to the Qr. Mr. Genl. to be laid out in Cloathing for the Army.
       Langdon. Hoped a Committee would be appointed.
       Sherman liked Nelsons motion with an Addition that every Soldier should be at Liberty to supply himself in any other Way.
       Reed. Understood that Mass. Committee of Supplies had a large Store that was very full.
       Sherman. For a Committee to enquire what Goods would be wanted for the Army, and at what Prices they may be had and report.
       Gadsden. Liked that best.
       Johnson. Moved that the Sum might be limited to 5000£ st. We dont know what has been supplied by Mass., what from Rhode Island, what from N. York, and what from Connecticutt.
       S. Adams. Liked Nelson’s Motion.
       Ward. Objected to it, and preferred the Motion for a Committee.
       
       Nelson. The Qr. Mr. is ordered by the General to supply the Soldiers, &c.
       Paine. It is the Duty of this Congress to see that the Army be supplied with Cloathing at a reasonable Rate. I am for a Committee. Qr. Mr. has his Hands full.
       Zubly. Would it not be best to publish Proposals in the Papers for any Man who was willing to supply the Army with Cloathing, to make his offers.
       Harrison. The Money ought to be advanced, in all events. Content with a Committee.
       
        R. R. Livingston.
       
       Willing. Proposed that We should desire the Committee of this City, to enquire after these Goods and this will lead them to an Enquiry, that will be beneficial to America.
       Chase. The City of Philadelphia has broke the association by raising the Price of Goods 50 per Cent. It would not be proper to purchase Goods here. The Breach of the association here is general, in the Price of Goods, as it is in N. York with Respect to Tea. If We lay out 5000£ here we shall give a Sanction to the Breaches of the association. The Breach is too general to be punished.
       Willing. If the Association is broke in this City, dont let us put the Burden of Examining into it upon a few, but the whole Committee. N. York have broke it, entirely. 99 in 100 drink Tea. I am not for screening the People of Philadelphia.
       Sherman. I am not an Importer, but have bought of N. York Merchants for 20 years, at a certain Advance on the sterling Cost.
       R. R. Livingston. Thought We ought to buy the Goods where they were dearest, because if We bought em at N. York where they were cheapest, N. York would soon be obliged to purchase in Phil, where they are dearest and then the loss would fall upon N. York. Whereas in the other Way the Loss would be general.
       Jay. We had best desire the Committee of this City to purchase the Quantity of Goods at the Price stated by the Association and see if they were to be had here at that Price.
       This Debate terminated in a Manner that I did not foresee.—A Committee was appointed to purchase 5000£ st.s worth of Goods, to be sent to the Qr. Mr. and by him be sold to the Soldiers at first Cost and Charges. Qr. Mr. to be allowed 5 Pr. Cent for his Trouble.
       Mr. Lynch, and Coll. Nelson and Coll. Harrison indulged their Complaisance and private Friendship for Mifflin and Washington so far as to carry this.
       
       It is almost impossible to move any Thing but you instantly see private Friendships and Enmities, and provincial Views and Prejudices, intermingle in the Consultation. These are degrees of Corruption. They are Deviations from the public Interest, and from Rectitude. By this Vote however, perhaps the poor Soldiers may be benefited, which was all I wished, the Interest of Mr. Mifflin being nothing to me.
      
      
       
        
   
   First entry in booklet “23” as labeled by CFA (our D/JA/23), a small memorandum book bound in red-brown leather, containing exclusively notes on the proceedings of Congress, from the present date through 21 Oct. 1775. All accounts of debates through the latter date derive from this booklet, though in the present text they have been interspersed chronologically among JA’s regular diary entries.


        
   
   Saturday fell on 23 Sept. 1775, and there is other evidence to show that the debate recorded here occurred on the 23d. See JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:260, and Samuel Ward, Diary, 23 Sept., in Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:205.


       
       
        
   
   Thomas Mifflin had been appointed Continental quartermaster general on 14 Aug. (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.). His letter under discussion has not been found in the Papers of the Continental Congress or in any other likely repository.


       
      
      

      1775. Septr. 24. Sunday.
      
      
       Dyer is very sanguine that the 2 De Witts, one of Windham, the other of Norwich, will make Salt Petre in large Quantities. He produces a Sample, which is very good.
       Harrison is confident that Virginia alone will do great Things from Tobacco Houses. But my faith is not strong, as yet.
       Ld. North is at his old Work again. Sending over his Anodynes to America—deceiving one credulous American after another, into a Belief that he means Conciliation, when in Truth he means nothing but Revenge. He rocks the cradle, and sings Lullaby, and the innocent Children go to Sleep, while he prepares the Birch to whip the poor Babes. One Letter after another comes that the People are uneasy and the Ministry are sick of their Systems. But nothing can be more fallacious. Next Spring We shall be jockied by Negociation, or have hot Work in War. Besides I expect a Reinforcement to Gage and to Carlton, this fall or Winter.
       Heard Mr. Smith of Pequay Pequea, at about 40 Miles towards Lancaster, a Scotch Clergyman, of great Piety as Coll. Roberdeau says: The Text was Luke 14:18. And they all with one Consent began to make excuse.—This was at Duffills Meeting. In the afternoon, heard our Mr. Gordon, in Arch Street. The Lord is nigh unto all that call upon him.
       Call’d upon Stephen Collins who has just returned.
       
       Stephen has a Thousand Things to say to Us, he says. A Thousand observations to make.
       One Thing he told me, for my Wife, who will be peeping here, sometime or other, and come across it. He says when he call’d at my House, an English Gentleman was with him, a Man of Penetration, tho of few Words. And this silent, penetrating Gentleman was pleased with Mrs. Adams, and thought her, the most accomplished Lady he had seen since he came out of England.—Down Vanity, for you dont know who this Englishman is.
       Dr. Rush came in. He is an elegant, ingenious Body. Sprightly, pretty fellow. He is a Republican. He has been much in London. Acquainted with Sawbridge, McCaulay, Burgh, and others of that Stamp. Dilly sends him Books and Pamphletts, and Sawbridge and McCaulay correspond with him. He complains of Dickinson. Says the Committee of Safety are not the Representatives of the People, and therefore not their Legislators; yet they have been making Laws, a whole Code for a Navy. This Committee was chosen by the House, but half of them are not Members and therefore not the Choice of the People. All this is just. He mentions many Particular Instances, in which Dickenson has blundered. He thinks him warped by the Quaker Interest and the Church Interest too. Thinks his Reputation past the Meridian, and that Avarice is growing upon him. Says that Henry and Mifflin both complained to him very much about him. But Rush I think, is too much of a Talker to be a deep Thinker. Elegant not great.
       In the Evening Mr. Bullock and Mr. Houstoun, two Gentlemen from Georgia, came into our Room and smoked and chatted, the whole Evening. Houstoun and Adams disputed the whole Time in good Humour. They are both Dabbs at Disputation I think. H. a Lawyer by Trade is one of Course, and Adams is not a Whit less addicted to it than the Lawyers. The Q. was whether all America was not in a State of War, and whether We ought to confine ourselves to act upon the defensive only. He was for acting offensively next Spring or this fall if the Petition was rejected or neglected. If it was not answered, and favourably answered, he would be for acting vs. Britain and Britains as in open War vs. French and frenchmen. Fit Privateers and take their Ships, any where.
       These Gentlemen give a melancholly Account of the State of Georgia and S. Carolina. They say that if 1000 regular Troops should land in Georgia and their commander be provided with Arms and Cloaths enough, and proclaim Freedom to all the Negroes who would join his Camp, 20,000 Negroes would join it from the two Provinces in a fortnight. The Negroes have a wonderfull Art of communicating Intelligence among themselves. It will run severall hundreds of Miles in a Week or Fortnight.
       They say, their only Security is this, that all the Kings Friends and Tools of Government have large Plantations and Property in Negroes. So that the Slaves of the Tories would be lost as well as those of the Whiggs.
       I had nearly forgot a Conversation with Dr. Coombe concerning assassination, Henry 4., Sully, Buckingham &c. &c. Coombe has read Sullys Memoirs with great Attention.
      
      
       
        
   
   See L. H. Butterfield, “The American Interests of the Firm of E. and C. Dilly, with Their Letters to Benjamin Rush, 1770–1795,” Bibliog. Soc. Amer., Papers, 45 (1951):283–332.


       
      
      

      1775. Septr. 25. Monday.
      
      
       Rode out of Town and dined with Mr. Macpherson. He has the most elegant Seat in Pensilvania, a clever Scotch Wife and two pretty daughters. His Seat is on the Banks of Schuylkill.
       He has been Nine Times wounded in Battle. An old Sea Commander, made a Fortune by Privateering. An Arm twice shot off, shot thro the Leg. &c—He renews his Proposals of taking or burning Ships.
       Spent the Evening with Lynch at the City Tavern. He thinks the Row Gallies and Vesseau de Frize inadequate to the Expence.
      
      
       
        
   
   In what is now Fairmount Park. See “Mount Pleasant and the Macphersons,” in Thomas A. Glenn, Some Colonial Mansions and Those Who Lived in Them, 2d ser., Phila., 1900, p. 445–483


       
       
        
   
   These were defenses of Philadelphia on the Delaware River; see entry of 28 Sept. and note, below.


       
      
      

      Notes of Debates in the Continental Congress 1775 Monday. Sept. 24i.e. 25.
      
      
       An Uneasiness, among some of the Members concerning a Contract with Willing & Morris, for Powder, by which the House, without any Risque at all will make a clear Profit of 12,000£ at least.
       Dyer and Deane spoke in public, Lewis to me in private about it. All think it exorbitant.
       S. Adams desired that the Resolve of Congress, upon which the Contract was founded might be read: he did not recollect it.
       De Hart. One of the Contractors, Willing, declared to this Congress that he looked upon the Contract to be that the first Cost should be insured to them, not the 14£ a Barrell for the Powder.
       
       R. R. Livingston. I never will vote to ratify the Contract in the sense that Morris understands it.
       Willing. I am as a Member of the House, a Party to that Contract, but was not privy to the Bargain. I never saw the Contract, untill I saw it in Dr. Franklins Hand. I think it ensures only the first Cost. My Partner thinks it ensures the whole. He says that Mr. Rutledge said at the Time, that Congress should have nothing to do with Sea risque. The Committee of this City offered 19£. I would wish to have nothing to do with the Contract: but to leave it to my Partner, who is a Man of Reason and Generosity, to explain the Contract with the Gentlemen who made it with him.
       J. Rutledge. Congress was to run no Risque only vs. Men of War and Customhouse officers. I was surprized this Morning to hear that Mr. Morris understood it otherwise. If he wont execute a Bond, such as We shall draw, I shall not be at a loss what to do.
       Johnson. An hundred Ton of Powder was wanted.
       Ross. In Case of its Arrival Congress was to pay £14. If Men of War, or Custom house officers, should get it, Congress was to pay first Cost only as I understood it.
       Zubly. We are highly favoured. 14£ We are to give if We get the Powder: and 14£ if We dont get it. I understand Persons enough will contract to supply Powder at 15£ and run all risques.
       Willing. Sorry any Gentleman should be severe. Mr. Morris’s Character is such that he cannot deserve it.
       Lynch. If Morris will execute the Bond, well, if not the Committee will report.
       Deane. It is very well that this matter has been moved and that so much has been said upon it.
       Dyer. There are not Ten Men in the Colony I come from, who are worth so much Money as will be made clear by this Contract.
       Ross. What has this Matter to do with the present debate, whether Connecticutt Men are worth much or no. It proves there are no Men there whose Capital or Credit are equal to such Contracts. That is all.
       Harrison. The Contract is made and the Money paid. How can We get it back?
       Johnson. Let us consider the Prudence of this Contract. If it had not been made Morris would have got 19£, and not have set forward a second Adventure.
       Gadsden. Understands the Contract as Morris does, and yet thinks it a prudent one, because Morris would have got 19£.
       J. Adams. ——&c. &c. &c.
       
       Cushing. I move that We take into Consideration a Method of keeping up an Army in the Winter.
       Gadsden. Seconds the Motion and desires that a Motion made in Writing some days ago, and postponed may be read as it was. As also Passages of G. Washingtons Letter.
       S. Adams. The General has promised another Letter in which We shall have his Sentiments. We shall have it tomorrow perhaps.
       Lynch. If We have, We shall only loose the Writing of a Letter.
       J. Adams moved that the Generals Advice should be asked concerning Barracks &c. and that a Committee be appointed to draught a Letter. Lynch seconded the Motion.
       A Committee was appointed. Lynch, J. Adams, and Coll. Lee the Men.
       Sherman moved that a Committee be appointed of one Member from each Colony, to receive, and examine all Accounts.
       S. Adams seconded the Motion.
       Harrison asked is this the Way of giving Thanks?
       S. Adams. Was decent to the Committee for Rifle Mens Accounts, meant no Reflections upon them, was sorry that the worthy Gentleman from Virginia, conceived that any was intended. He was sure there was no foundation for it.
       Paine. Thought that Justice and Honour required that We should carefully examine all Accounts, and see to the Expenditure of all public Monies.
       That the Minister would find out our Weakness, and would foment divisions among our People.
       He was sorry that Gentlemen could not hear Methods proposed, to settle and pay Accounts in a manner that would give Satisfaction to the People, without seeming to resent them.
       Harrison. Now the Gentlemen have explained themselves he had no Objection, but when it was proposed to appoint a new Committee in the Place of the former one, it implied a Reflection.
       Deane. ——.
       Willing. These Accounts are for Tents, Arms, Cloathing, &c. as well as Expences of the Riflemen, &c.
       Nelson moved that 20,000 dollars be voted into the Hands of the other Committee to settle the Accounts.
       S. Adams. Seconded the Motion, but still hoped that some time or other, a Committee would be appointed of one Member from each Colony, to examine all Accounts because he thought it reasonable.
       
      
      
       
        
   
   See JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:253–255.


       
       
        
   
   “made clear” here means “cleared.”


       
       
        
   
   See JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:261, which indicates that two letters from Washington were involved, apparently those dated 4 and 31 Aug. (Writings, ed. FitzpatrickThe Writings of George Washington from the Original Manuscript Sources, 1745–1799, ed. John C. Fitzpatrick, Washington, 1931–1944; 39 vols., 3:390–399, 461–463). The committee reported a draft answer on 26 Sept., which was agreed to and sent over Pres. Hancock’s name the same day (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:263; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:207–209).


       
       
        
   
   According to the Journal, such a committee was in fact appointed this day (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:262).


       
      
      

      1775 Septr. 26. Tuesday.
      
      
       Wrote to Mrs. A. and Mr. and Mrs. W.
      
      
       
        
   
   The letter to AA is in the Adams Papers and is unpublished; those to James and Mercy Warren are in MHi and are printed in Warren-Adams LettersWarren-Adams Letters: Being Chiefly a Correspondence among John Adams, Samuel Adams, and James Warren (Massachusetts Historical Society, Collections, vols. 72–73), Boston, 1917–1925; 2 vols., 1:115–118.


       
      
      

      1775. Septr. 27. Wednesday.
      
      
       Mr. Bullock and Mr. Houstoun, the Gentlemen from Georgia, invited S.A. and me to spend the Evening with them in their Chamber, which We did very agreably and socially. Mr. Langdon of N. Hampshire was with us.
       Mr. Bullock after Dinner invited me to take a ride with him in his Phaeton which I did. He is a solid, clever Man. He was President of their Convention.
      
      

      Notes of Debates in the Continental Congress 1775. Septr. 27.
      
      
       Willing in favour of Mr. Purveyances Petition.Harrison vs. it.
       Willing thinks the Non Exportation sufficiently hard upon the Farmer, the Merchant and the Tradesman, but will not arraign the Propriety of the Measure.
       Nelson. If We give these Indulgences, I know not where they will end. Sees not why the Merchant should be indulged more than the Farmer.
       Harrison. It is the Merchant in England that is to suffer.
       Lynch. They meant gain and they ought to bear the Loss.
       Sherman. Another Reason. The Cargo is Provisions and will probably fall into the Hands of the Enemy.
       R. R. Livingston. There is no Resolve of Congress vs. exporting to foreign Ports. We shall not give Licence to deceit, by clearing out for England.
       Lynch. Moves that the Committee of this City, be desired to enquire whether Deans Vessell taken at Block Island and another at Cape Codd, were not sent on Purpose to supply the Enemy.
       
       Recd. The Committee of this City have enquired of the owners of one Vessell. The owners produc’d their Letter Books, and were ready to swear. The Conduct of the Captain is yet suspicious. Thinks the other Enquiry very proper.
       Lee. Thinks Lynches Motion proper. Thinks the conduct detestible Parricide—to supply those who have Arms in their Hands to deprive us of the best Rights of human Nature. The honest Seamen ought to be examined, and they may give Evidence vs. the guilty.
       Hancock. Deane belongs to Boston. He came from W. Indies and was seized here, and released. Loaded with flour and went out.
      
      
       
        
   
   A memorial of Samuel and Robert Purviance, the well-known Baltimore merchants, is summarized under this date in JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:264. It was tabled.


       
      
      

      1775. Sept. 28. Thursday.
      
      
       The Congress, and the Assembly of this Province were invited to make an Excursion upon Delaware River in the new Row Gallies built by the Committee of Safety of this Colony. About Ten in the Morning We all embarked. The Names of the Gallies are the Washington, the Effingham, the Franklin, the Dickenson, the Otter, the Bull Dog, and one more, whose Name I have forgot. We passed down the River by Glocester where the Vesseau de Frize are. These are Frames of Timber to be fill’d with Stones and sunk, in three Rowes, in the Channell.
       I went in the Bull Dog Captn. Alexander Commander. Mr. Hillegas, Mr. Owen Biddle, and Mr. Rittenhouse, and Capt. Faulkner Falconer were with me. Hillegas is one of our Continental Treasurers, is a great Musician—talks perpetually of the Forte and Piano, of Handell &c. and Songs and Tunes. He plays upon the Fiddle.
       Rittenhouse is a Mechannic, a Mathematician, a Philsosopher and an Astronomer.
       Biddle is said to be a great Mathematician. Both are Members of the American Philosophical Society. I mentioned Mr. Cranch to them for a Member.
       Our Intention was to have gone down to the Fort but the Winds and Tide being unfavourable We returned by the City and went up the River to Point no Point, a pretty Place. On our Return Dr. Rush, Dr. Zubly and Counciller Ross, Brother of George Ross, joined us.
       Ross is a Lawyer, of great Eloquence, and heretofore of extensive Practice. A great Tory, they say, but now begins to be converted. He said the Americans were making the noblest and firmest Resistance to Tyranny that ever was made by any People. The Acts were founded in Wrong, Injustice and Oppression. The great Town of Boston had been remarkably punished without being heard.
       Rittenhouse is a tall, slender Man, plain, soft, modest, no remarkable Depth, or thoughtfullness in his Face—yet cool, attentive, and clear.
      
      
       
        
   
   JA had furnished a brief description of the “Row Gallies” or “gondolas” in a letter to Col. Josiah Quincy, 29 July (MHi; printed in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 9:362). Immediately after the evacuation of Boston by the British, JA wrote to Cotton Tufts advising that vaisseaux de frise be used to defend Boston Harbor: “They are large Frames of great Timber, loaded with stone and sunk—great Timbers barbed with Iron, pointed and feathered, are placed in such a Posture as to intangle a Vessell, and shatter her, and sink her” (29 March 1776, NhHi). See drawings in PMHBPennsylvania Magazine of History and Biography., 65 (1941):354; also David B. Tyler, The Bay and River Delaware, Cambridge, Md., 1955, P. 32–33.


       
       
        
   
   Later named Fort Mifflin and located on Mud (sometimes called Fort) Island, just below the mouth of the Schuylkill.


       
       
        
   
   Near the mouth of Frankford Creek in the region called Richmond. JA described it in detail in a letter to AA, 25 May 1777 (Adams Papers; printed in JA, Letters, ed. CFALetters of John Adams, Addressed to His Wife, ed. Charles Francis Adams, Boston, 1841; 2 vols., 1:230–231).


       
       
        
   
   Rush gave his recollections of this jaunt on the Delaware in a letter to JA, 13 April 1790 (Adams Papers; printed in Benjamin Rush, LettersLetters of Benjamin Rush, ed. L. H. Butterfield, Princeton, 1951; 2 vols., 1:545).


       
      
     